Order of the Court of Claims of the State of New York (Thomas H. Scuccimarra, J.), entered June 29, 2006, which denied the parties’ respective motions for summary judgment, unanimously modified, on the law, to grant defendant’s motion for summary judgment dismissing the complaint, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Claimant brought the instant action against the State Insurance Fund, the insurer of a company against whom claimant had obtained a judgment, pursuant to Insurance Law § 3420 (a) and (b). However, the State Insurance Fund is exempt from the requirements of Insurance Law § 3420 (a) and (b) (Insurance Law § 1108). Accordingly, defendant’s motion for summary judgment dismissing the complaint should have been granted. Concur—Mazzarelli, J.P, Andrias, Friedman, Sweeny and Kavanagh, JJ.